Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
Claim 1 is pending and under consideration. 
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 2/28/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bess et al. (US 7,067,116; priority date 5/23/2000) in view of US Pharmacopeia (Chapter 905. “Uniformity of Dosage Units” US Pharmacopeia 23rd Edition. 1999). 

Regarding the limitations, “… a continuously cast and dried film produced on a manufacturing coating line” and “…as continuously cast on the manufacturing coating line”. These are product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of 
Regarding the limitation, “wherein said uniformity subsequent to continuously casting and drying of the film is measured by the cut substantially equally sized individual unit doses which do not vary by more than 10% of a desired amount of the at least one active”, Bess et al. teach that the film well mixed and is cast and cut into smaller dosage units of substantially the same size and weight (e.g. Example 1, column 13).  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's uniform distribution differs, and if so to what extent, from the teachings of Bess et al.  Therefore the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
. 


Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 
Applicant argues on page 2 that Bess does not disclose substantially equal sized individual unit doses having components substantially uniformly distributed in the matrix.  This is not found persuasive.  Applicant has not defined “substantially equally” or “substantially uniformly”.  Applicant points to the MPEP, however MPEP 2173.05(b)IIID is directed to whether the term “substantially” is indefinite, which is not the issue at hand.  The Examiner is not rejecting the claim under 112(b), but rather interpreting “substantially” using its broadest reasonable interpretation.  In fact, MPEP 2173.05(b)IIID states “The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term.”  In the instant case, it is understood by the Examiner to include some deviation and not be completely equal or uniform.  Bess et al. teach that the film is well mixed and is cast and cut into smaller dosage units of substantially the same size and weight (e.g. Example 1).  In addition, one of ordinary skill in the art would have been motivated to maintain uniformity as Bess is directed to oral pharmaceuticals, and a standard dose across all units would be desired, as taught by US Pharmacopeia. 


Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619